 

Exhibit 10.1

 

CHANGE OF CONTROL AGREEMENT

 

AGREEMENT by and between Seacoast Banking Corporation of Florida (the “Company”)
and __________ (“Executive”), dated as of the 21st day of September, 2016.

 

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide Executive
with compensation and benefits arrangements upon a Change of Control which
ensure that the compensation and benefits expectations of Executive will be
satisfied and which are competitive with those of other corporations.

 

Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.            Certain Definitions. The following capitalized terms used in this
Agreement shall have the meanings assigned to them below, which definitions
shall apply to both the singular and the plural forms of such terms.

 

(a)          “Average Annual Performance Bonus” shall mean the average of the
annual performance bonuses paid to Executive by the Company for the last three
full fiscal years prior to the Date of Termination (or in the event that
Executive was not employed by the Company for the whole of such three fiscal
years, such fewer number of fiscal years during which Executive was employed by
the Company prior to the Date of Termination). For purposes of calculating
Average Annual Performance Bonus, any portion of an annual performance bonus
earned but (i) deferred or (ii) settled in stock or stock-based awards shall be
considered to have been paid (x) for the year for which such annual performance
bonus was earned and (y) in an amount equal to the amount Executive would have
received if such portion had not been deferred or settled in stock or
stock-based awards and instead had been paid in cash.

 

(b)          “Cause” shall mean that Executive:

 

(i)          committed an act constituting a misdemeanor involving dishonesty or
moral turpitude or a felony under the laws of the United States or any state or
political subdivision thereof;

 

(ii)         violated laws, rules or regulations applicable to banks, investment
banks, broker-dealers, investment advisors or the banking and securities
industries generally, or becomes ineligible to serve as an executive officer of
a depository institution, depository institution holding company, or a
publicly-traded company;

 

 

 

 

Change of Control Agreement

Page 2

 

(iii)        committed an act constituting gross negligence or willful
misconduct causing harm to the Company;

 

(iv)        engaged in conduct that materially violated the internal policies or
procedures of the Company and which is materially detrimental to the business,
reputation, character or standing of the Company;

 

(v)         committed an act of fraud, intentional dishonesty or
misrepresentation which is materially detrimental to the business, reputation,
character or standing of the Company;

 

(vi)        violated any law relating to employment discrimination, harassment,
or retaliation or any policy of the Company relating to employment
discrimination, harassment or retaliation;

 

(vii)       used illegal drugs, abused other controlled substances or worked
under the influence of alcohol;

 

(viii)      willfully refused to obey lawful directives from the executive to
which he reports or the Board, as applicable;

 

(ix)         materially breached any of his obligations under this Agreement; or

 

(x)          engaged in a conflict of interest or self-dealing or materially
violated a code or policy of the Company relating to business conduct, ethics,
legal compliance or conflict of interest.

 

(c)          A “Change of Control” shall mean the occurrence of any of the
following events:

 

(i)          during any consecutive 12-month period, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of such Board, provided that
any person becoming a director after the beginning of such 12-month period and
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “1934 Act”) and as used in Section 13(d)(3)
and 14(d)(2) of the 1934 Act) other than the Board (“Proxy Contest”), including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director;

 

 

 

 

Change of Control Agreement

Page 3

 

(ii)         any person becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of either (A) 35% or more of the
then-outstanding shares of common stock of the Company (“Company Common Stock”)
or (B) securities of the Company representing 35% or more of the combined voting
power of the Company’s then-outstanding securities eligible to vote for the
election of directors (the “Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions of Company
Common Stock or Company Voting Securities shall not constitute a Change of
Control: (i) an acquisition directly from the Company, (ii) an acquisition by
the Company or any corporation, limited liability company, partnership or other
entity of which a majority of the outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company (a “Subsidiary”), (iii)
an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (iv) an acquisition pursuant to
a Non-Qualifying Transaction (as defined in subsection (iii) below);

 

(iii)        the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a Subsidiary (a “Reorganization”), or the sale or other disposition
of all or substantially all of the Company’s assets (a “Sale”) or the
acquisition of assets or stock of another corporation or other entity (an
“Acquisition”), unless immediately following such Reorganization, Sale or
Acquisition: (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the outstanding Company Common
Stock and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 35% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no person (other than (x)
the Company or any Subsidiary, (y) the Surviving Entity or its ultimate parent
entity, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing) is the Beneficial Owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (i), (ii) and (i) above shall
be deemed to be a “Non-Qualifying Transaction”); or

 

(iv)        approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

(d)          The “Change of Control Period” shall mean the period commencing on
the date hereof and ending on the first anniversary of the date hereof;
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate one year from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to Executive that the Change of Control Period shall not be so extended.

 

 

 

 

Change of Control Agreement

Page 4

 

 

(e)          “Competitive Services” means engaging in the business of banking,
including, without limitation, originating, underwriting, closing and selling
loans, receiving deposits, conducting fiduciary services, providing securities
or insurance brokerage or investment management or services, as well as the
business of providing any other activities, products, or services of the type
conducted, authorized, offered, or provided by the Company as of the Date of
Termination, or during the two (2) years immediately prior to the Date of
Termination.

 

(f)          “Confidential Information” means any and all data and information
relating to the Company, its activities, business, or clients that (i) is
disclosed to Executive or of which Executive becomes aware as a consequence of
his employment with the Company; (ii) has value to the Company; and (iii) is not
generally known outside of the Company. “Confidential Information” shall
include, but is not limited to the following types of information regarding,
related to, or concerning the Company: trade secrets; financial plans and data;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; pricing information; product development
techniques or plans; customer lists; customer files, data and financial
information; details of customer contracts; current and anticipated customer
requirements; identifying and other information pertaining to business referral
sources; past, current and planned research and development; computer aided
systems, software, strategies and programs; business acquisition plans;
management organization and related information (including, without limitation,
data and other information concerning the compensation and benefits paid to
officers, directors, employees and management); personnel and compensation
policies; new personnel acquisition plans; and other similar information.
“Confidential Information” also includes combinations of information or
materials which individually may be generally known outside of the Company, but
for which the nature, method, or procedure for combining such information or
materials is not generally known outside of the Company. In addition to data and
information relating to the Company, “Confidential Information” also includes
any and all data and information relating to or concerning a third party that
otherwise meets the definition set forth above, that was provided or made
available to the Company by such third party, and that the Company has a duty or
obligation to keep confidential. This definition shall not limit any definition
of “confidential information” or any equivalent term under state or federal law.
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company.

 

(g)          “Date of Termination” means (i) if Executive’s employment is
terminated by the Company other than by reason of death or Disability, or by
Executive for Good Reason, the date of receipt of the Notice of Termination, or
any later date specified therein, or (ii) if Executive’s employment is
terminated by the Company by reason of death or Disability, the Date of
Termination will be the date of death or the Disability Effective Date, as the
case may be, or (iii) if Executive’s employment is terminated by Executive
without Good Reason, the Date of Termination will be the effective date of his
resignation.

 

(h)          “Disability” shall mean the inability of Executive, as reasonably
determined by the Company, to perform the essential functions of his regular
duties and responsibilities, with or without reasonable accommodation, due to a
medically determinable physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of six (6) consecutive months.

 

 

 

 

Change of Control Agreement

Page 5

 

(i)          “Effective Date” shall mean the first date during the Change of
Control Period on which a Change of Control occurs.

 

(j)          For purposes of this Agreement, “Good Reason” shall mean any of the
following without Executive’s consent:

 

(i)         the assignment to Executive of any duties inconsistent in any
material respect with Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as in effect
on the Effective Date, or any other action by the Company which results in a
material diminution in Executive’s position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;

 

(ii)         the Company’s requiring Executive to be based at any office or
location that is more than 35 miles from the office or location where Executive
was based immediately prior to the Effective Date; provided, however, that Good
Reason shall not include any relocation that results in Executive’s being based
at any office or location closer to Executive’s then-principal residence;

 

(iii)        a material reduction in Executive’s Annual Base Salary or target
annual bonus opportunity, as in effect on the Effective Date or as the same may
be increased from time to time;

 

(iv)        any failure by the Company to comply with and satisfy Section 11(c)
of this Agreement; or

 

(v)         the material breach of this Agreement by the Company;

 

provided, however, that to be effective, any resignation for Good Reason must be
within ninety (90) days following the initial existence of one or more of the
preceding conditions; must be communicated to the Company in writing by
Executive, indicating the subsection relied upon and describing the facts
establishing Good Reason under that subsection, no later than thirty (30) days
subsequent to the initial existence of the condition, and upon the notice of
which the Company shall have a period of at least 30 days during which it may
remedy the condition. If at the end of such thirty (30) day period no such cure
has been effected, then Executive may terminate his employment for Good Reason
within ten (10) days of the end of such thirty (30) day period by providing
written notice of the failure to cure and of the termination date.

 

(k)          “Material Contact” means contact between Executive and a customer
or potential customer of the Company (i) with whom or which Executive has or had
dealings on behalf of the Company; (ii) whose dealings with the Company are or
were coordinated or supervised by Executive; (iii) about whom Executive obtains
Confidential Information in the ordinary course of business as a result of his
employment with the Company; or (iv) who receives products or services of the
Company, the sale or provision of which results or resulted in compensation,
commissions, or earnings for Executive within the two (2) years prior to the
Date of Termination.

 

 

 

 

 

Change of Control Agreement

Page 6

 

 

(l)          “Person” means any individual or any corporation, partnership,
joint venture, limited liability company, association or other entity or
enterprise.

 

(m)          “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.

 

(n)          “Protected Customer” means any Person to whom the Company has sold
its products or services or actively solicited to sell its products or services,
and with whom Executive has had Material Contact on behalf of the Company during
his employment with the Company.

 

(o)          “Restricted Territory” means [________] Counties, Florida and any
other county in which Executive is working on behalf of the Company during the
one (1) year preceding the conduct in question (if the conduct occurs while
Executive is still employed by the Company) or the Date of Termination (if the
conduct occurs after Executive’s Termination), as applicable.

 

(p)          “Restrictive Covenants” means the restrictive covenants contained
in Section 9(c) through 9(f) hereof.

 

(q)          “Severance Cash Ratio” means [one (1)][two (2)].

 

2.            Term and Employment Period. The Company hereby agrees to continue
Executive in its employ of the Company, subject to the terms and conditions of
this Agreement, for the period commencing on the Effective Date and ending on
the first anniversary of such date (the “Term”). The time during which Executive
remains employed by the Company or its successor during the Term is referred to
herein as the “Employment Period.”

 

3.             Terms of Employment.

 

(a)          Position and Duties.

 

(i) During the Employment Period, (A) Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date, and (B) Executive’s
services shall be performed at the location where Executive was employed
immediately preceding the Effective Date or any office or location less than 35
miles from such location.

 

 

 

 

Change of Control Agreement

Page 7

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote
substantially all of his attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to Executive hereunder, to use Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) engage in other business activities that do not
represent a conflict of interest with the full execution of his duties to the
Company, and (C) manage personal investments, so long as such activities do not
significantly interfere with the performance of Executive’s responsibilities as
an employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not thereafter be deemed to
interfere with the performance of Executive’s responsibilities to the Company.

 

(b)          Compensation.

 

(i) Base Salary. During the Employment Period, Executive shall receive an annual
base salary (“Annual Base Salary”) at a rate at least equal to the rate of base
salary in effect on the date of this Agreement or, if greater, on the Effective
Date, paid or payable (including any base salary which has been earned but
deferred) to Executive by the Company and its affiliated companies. The Annual
Base Salary shall be payable in accordance with the Company’s regular payroll
practice for its senior executives, as in effect from time to time. Any increase
in the Annual Base Salary shall not limit or reduce any other obligation of the
Company under this Agreement. The Annual Base Salary shall not be reduced after
any such increase and the term “Annual Base Salary” shall thereafter refer to
the Annual Base Salary as so increased. As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.

 

(ii) Annual Bonus. In addition to Annual Base Salary, Executive shall be
awarded, for each fiscal year ending during the Employment Period, a target
annual bonus opportunity at least equal to Executive’s target annual bonus
opportunity for the last full fiscal year prior to the Effective Date
(annualized in the event that Executive was not employed by the Company for the
whole of such fiscal year).

 

(iii) Incentive, Savings and Retirement Plans. During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to Peer
Executives, subject to eligibility requirements and terms and conditions of each
such plan, but in no event shall such plans, practices, policies and programs
provide Executive with incentive opportunities, savings opportunities and
retirement benefit opportunities, in each case, less favorable, in the
aggregate, than the most favorable of those provided by the Company and its
affiliated companies for Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Effective Date or if more favorable to Executive, those provided
generally at any time after the Effective Date to Peer Executives.

 

(iv) Welfare Benefit Plans. During the Employment Period, Executive and/or
Executive’s eligible dependents, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to Peer
Executives and subject to eligibility requirements and terms and conditions of
each such plan.

 

 

 

 

Change of Control Agreement

Page 8

 

(v) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company
applicable to Peer Executives.

 

(vi) Fringe Benefits. During the Employment Period, Executive shall be entitled
to fringe benefits in accordance with the plans, practices, programs and
policies of the Company applicable to Peer Executives, subject to eligibility
requirements and terms and conditions of any such plans, practices, programs and
policies.

 

4.          Termination of Employment.

 

(a)          Death or Disability. Executive’s employment shall terminate
automatically upon Executive’s death during the Term. If the Company determines
in good faith that the Disability of Executive has occurred during the Term
(pursuant to the definition of Disability set forth below), it may give to
Executive written notice in accordance with Section 4(d) of this Agreement of
its intention to terminate Executive’s employment. In such event, Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such written notice by Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties. At the request of
Executive or his personal representative, the determination by the Company that
the Disability of Executive has occurred shall be certified by a physician
mutually agreed upon by Executive, or his personal representative, and the
Company.

 

(b)          Cause. The Company may terminate Executive’s employment during the
Term with or without Cause. The Company shall furnish to Executive in writing a
notice of the subsection relied upon and describing the facts establishing Cause
under that subsection. In the event that the Company seeks to terminate
Executive’s employment for Cause and that subsection (iv), (viii) or (ix) of
such definition in Section 1(a) is the sole reason for termination for Cause,
Executive shall have the following cure provisions and rights. Following the
Company’s delivery of the Cause notice described above, Executive shall have a
period of ten (10) days after the giving of such written notice of proposed
termination by the Company in which to attempt to effect a cure of the specified
Cause. If at the end of such ten (10) day period no such cure has been effected
to the satisfaction of the Board as determined in good faith, then Executive’s
employment shall be terminated for Cause as of the end of such ten (10) day
period. The Company shall be obligated to provide to Executive only one such
notice of proposed termination. If subsequent to effecting a cure of specified
deficiencies under subsection (iv), (viii) or (ix) of such definition in Section
1(a), Executive is determined by the Board again to have committed an act of
Cause under subsection (iv), (viii) or (ix) of such definition in Section 1(a),
then employment may be terminated immediately for Cause upon the Company’s
giving of notice of termination to Executive.

 

(c)          Good Reason. Executive’s employment may be terminated by Executive
for Good Reason or for no reason.

 

 

 

 

Change of Control Agreement

Page 9

 

(d)          Notice of Termination. Any termination by the Company for any
reason or by Executive for Good Reason shall be communicated by Notice of
Termination to the other party hereto given in accordance with this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) specifies the termination
date (which date shall be not less than 60 days after the giving of such
notice). The failure by either party to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of such party hereunder or preclude such party from
asserting such fact or circumstance in enforcing such party’s rights hereunder.

 

5.            Obligations of the Company upon Termination.

 

(a)          Termination by the Company Other Than for Cause or Disability;
Termination by Executive for Good Reason. If, during the Term, the Company shall
terminate Executive’s employment other than for Cause or Disability, or
Executive shall terminate his employment for Good Reason, then and with respect
to the payments and benefits described in Section 5(a)(i)(B) and (C) and Section
5(a)(ii) and (iii) hereof, only if within sixty (60) days after the Date of
Termination Executive shall have executed a separation agreement containing a
full general release of claims and covenant not to sue in a form satisfactory to
the Company (the “Release”) and such Release shall not have been revoked within
such sixty (60)-day period:

 

(i) the Company shall pay to Executive in a lump sum in cash within sixty (60)
days after the Date of Termination (or any later date required by Section 13
hereof) the aggregate of the following amounts:

 

A.           the sum of (1) Executive’s Base Salary through the Date of
Termination to the extent not theretofore paid, and (2) any accrued vacation pay
to the extent not theretofore paid (the sum of the amounts described in clauses
(1) and (2) shall be hereinafter referred to as the “Accrued Obligations”); and

 

B.           the product of (x) the Severance Cash Ratio multiplied by (y) the
sum of (i) Executive’s Annual Base Salary at the rate in effect on the Date of
Termination, and (ii) Executive’s Average Annual Performance Bonus; provided,
however, that any obligation of the Company to make such payment shall cease
upon Executive’s breach of any of his obligations set forth in Section 9 hereof;

 

C.           the product of (x) Executive’s Average Annual Performance Bonus and
(y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is 365
(the “Final Year Bonus”); provided, however, that any obligation of the Company
to make such payment shall cease upon Executive’s breach of any of his
obligations set forth in Section 9 hereof;

 

(ii) if Executive elects to continue participation in any group medical, dental,
vision and/or prescription drug plan benefits to which Executive and/or
Executive’s eligible dependents would be entitled under Section 4980B of the
Code (COBRA), then for [eighteen (18)][twelve (12)] months following the Date of
Termination (the “Welfare Benefits Continuation Period”), the Company shall pay
the excess of (1) the COBRA cost of such coverage over (2) the amount that
Executive would have had to pay for such coverage if he had remained employed
during the Welfare Benefits Continuation Period and paid the active employee
rate for such coverage; provided, however, that (A) that if Executive becomes
eligible to receive group health benefits under a program of a subsequent
employer or otherwise (including coverage available to Executive’s spouse), the
Company’s obligation to pay any portion of the cost of health coverage as
described herein shall cease, except as otherwise provided by law; and (B) the
Welfare Benefits Continuation Period shall run concurrently with any period for
which Executive is eligible to elect health coverage under COBRA; provided
further, that any obligation of the Company to make such payment shall cease
upon Executive’s breach of any of his obligations set forth in Section 9 hereof;
and

 

 

 

 

Change of Control Agreement

Page 10

 

 

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

 

(b)          Death or Disability. If Executive’s employment is terminated by
reason of Executive’s death or Disability during the Term, this Agreement shall
terminate without further obligations to Executive or Executive’s legal
representatives under this Agreement, other than for payment of Accrued
Obligations, the Final Year Bonus and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days after the Date
of Termination. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 5(b) shall include, without limitation, and
Executive or Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits under such plans, programs, practices and policies relating to
death or disability or retirement, if any, as are applicable to Executive on the
Date of Termination.

 

(c)          Cause or Voluntary Termination without Good Reason. If Executive’s
employment shall be terminated for Cause during the Term, or if Executive
voluntarily terminates employment during the Term without Good Reason, this
Agreement shall terminate without further obligations to Executive, other than
for payment of Accrued Obligations and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to Executive in a lump sum in cash
within 30 days after the Date of Termination.

 

(d)          Expiration of Term. If Executive’s employment shall be terminated
due to the normal expiration of the Term, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
and the timely payment or provision of Other Benefits. Accrued Obligations shall
be paid to Executive in a lump sum in cash within 30 days after the Date of
Termination.

 

6.            Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which Executive may qualify, nor, subject to Section 12(f), shall
anything herein limit or otherwise affect such rights as Executive may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

 

 

 

 

Change of Control Agreement

Page 11

 

7.            Full Settlement; No Mitigation. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as explicitly provided herein, such amounts shall not be reduced whether or not
Executive obtains other employment.

 

8.            Costs of Enforcement.

 

(a)          The Company shall reimburse Executive, on a current basis, for all
reasonable legal fees and related expenses incurred by Executive in (i)
contesting or disputing any termination of Executive’s employment, or (ii)
seeking to obtain or enforce any right or benefit provided by this Agreement,
provided, in each case, that Executive is successful on at least one material
issue raised in such contest, dispute or enforcement proceeding. If Executive is
awarded the right to recover fees and expenses under this Section 8(a), the
reimbursement of an eligible expense shall be made within ten business days
after delivery of Executive’s respective written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require, but in no event later than March 15 of the year after
the year in which such rights are established.

 

(b)          Executive shall also be entitled to be paid all reasonable legal
fees and expenses, if any, incurred in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Internal Revenue Code to any payment or benefit hereunder. Such reimbursement of
expenses shall be made on a current basis, as incurred, and in no event later
than December 31 of the year following the calendar year in which the taxes that
are the subject of the audit or proceeding are remitted to the taxing authority,
or where as a result of such audit or proceeding no taxes are remitted, December
31 of the year following the calendar year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
proceeding.

 

9.          Protective Covenants. For purposes of this Section 9, references to
the “Company” shall include both the Company and Seacoast Bank.

 

(a)          Acknowledgments.

 

(i)          Condition of Employment and Other Consideration: Executive
acknowledges and agrees that he has received good and valuable consideration for
entering into this Agreement.

 

 

 

 

Change of Control Agreement

Page 12

 

(ii)         Access to Confidential Information, Relationships, and Goodwill.
Executive acknowledges and agrees that he is being provided and entrusted with
Confidential Information (as that term is defined below), including highly
confidential customer information that is subject to extensive measures to
maintain its secrecy within the Company, is not known in the trade or disclosed
to the public, and would materially harm the Company’s legitimate business
interests if it was disclosed or used in violation of this Agreement. Executive
also acknowledges and agrees that he is being provided and entrusted with access
to the Company’s customer and employee relationships and goodwill. Executive
further acknowledges and agrees that the Company’s Confidential Information,
customer and employee relationships, and goodwill are valuable assets of the
Company and are legitimate business interests that are properly subject to
protection through the covenants contained in this Agreement.

 

(iii)        Potential Unfair Competition. Executive acknowledges and agrees
that as a result of his employment with the Company during the Employment
Period, his knowledge of and access to Confidential Information, and his
relationships with the Company’s customers and employees, Executive would have
an unfair competitive advantage if Executive were to engage in activities in
violation of this Agreement.

 

(iv)        No Undue Hardship. Executive acknowledges and agrees that, in the
event that his employment with the Company terminates during the Term, he
possesses marketable skills and abilities that will enable him to find suitable
employment without violating the covenants set forth in this Agreement.

 

(v)         Voluntary Execution. Executive acknowledges and affirms that he is
executing this Agreement voluntarily, that he has read this Agreement carefully
and had a full and reasonable opportunity to consider this Agreement (including
an opportunity to consult with legal counsel), and that he has not been
pressured or in any way coerced, threatened or intimidated into signing this
Agreement.

 

(b)          Restriction on Disclosure and Use of Confidential Information.
Executive agrees that Executive shall not, directly or indirectly, use any
Confidential Information on Executive’s own behalf or on behalf of any Person
other than the Company, or reveal, divulge, or disclose any Confidential
Information to any Person not expressly authorized by the Company to receive
such Confidential Information. This obligation shall remain in effect for as
long as the information or materials in question retain their status as
Confidential Information. Executive further agrees that he shall fully cooperate
with the Company in maintaining the Confidential Information to the extent
permitted by law. The parties acknowledge and agree that this Agreement is not
intended to, and does not, alter either the Company’s rights or Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices. Anything herein to the contrary
notwithstanding, Executive shall not be restricted from disclosing information
that is required to be disclosed by law, court order or other valid and
appropriate legal process; provided, however, that in the event such disclosure
is required by law, Executive shall provide the Company with prompt notice of
such requirement so that the Company may seek an appropriate protective order
prior to any such required disclosure by Executive.

 

(c)          Non-Competition. Executive agrees that, during the Employment
Period and, if Executive’s employment is terminated during the Term (i) by the
Company other than by reason of death or Disability or (ii) by Executive for
Good Reason, during the one (1) year period following the Date of Termination,
he will not, without prior written consent of the Company, directly or
indirectly (a) carry on or engage in Competitive Services within the Restricted
Territory on his own or on behalf of any Person or any Principal or
Representative of any Person, or (b) own, manage, operate, join, control or
participate in the ownership, management, operation or control, of any business,
whether in corporate, proprietorship or partnership form or otherwise where such
business is engaged in the provision of Competitive Services within the
Restricted Territory.

 

 

 

 

Change of Control Agreement

Page 13

 

(d)          Non-Solicitation of Protected Customers. Executive agrees that,
during the Employment Period and, if Executive’s employment is terminated during
the Term (i) by the Company other than by reason of death or Disability or (ii)
by Executive for Good Reason, during the one (1) year period following the Date
of Termination, he shall not, without the prior written consent of the Company,
directly or indirectly, on his own behalf or as a Principal or Representative of
any Person, solicit, divert, take away, or attempt to solicit, divert, or take
away a Protected Customer for the purpose of engaging in, providing, or selling
Competitive Services.

 

(e)          Non-Recruitment of Employees. Executive agrees that during the
Employment Period and, if Executive’s employment is terminated during the Term
(i) by the Company other than by reason of death or Disability or (ii) by
Executive for Good Reason, during the one (1) year period following the Date of
Termination, he shall not, without the prior written consent of the Company,
directly or indirectly, whether on his own behalf or as a Principal or
Representative of any Person, solicit or induce or attempt to solicit or induce
any employee of the Company to terminate his employment relationship with the
Company or to enter into employment with Executive or any other Person.

 

(f)          Non-Disparagement. Executive agrees that during the Employment
Period and, if Executive’s employment is terminated during the Term (i) by the
Company other than by reason of death or Disability or (ii) by Executive for
Good Reason, during the one (1) year period following the Date of Termination he
shall not publicly make or publish, orally or in writing, any derogatory or
disparaging statements regarding the Company or its directors, officers,
employees of affiliates which are or reasonably may be expected to be injurious
or inimical to the business reputation, good will or best interests of the
Company or any such persons or affiliates.

 

(g)          Enforcement of Restrictive Covenants.

 

(i)          Rights and Remedies Upon Breach. The parties specifically
acknowledge and agree that the remedy at law for any breach of the Restrictive
Covenants will be inadequate, and that in the event Executive breaches, or
threatens to breach, any of the Restrictive Covenants, the Company shall have
the right and remedy, without the necessity of proving actual damage or posting
any bond, to enjoin, preliminarily and permanently, Executive from violating or
threatening to violate the Restrictive Covenants and to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company. Executive understands and agrees that if he
violates any of the obligations set forth in the Restrictive Covenants, the
period of restriction applicable to each obligation violated shall cease to run
during the pendency of any litigation over such violation, provided that such
litigation was initiated during the period of restriction. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity. Executive understands and
agrees that, if the parties become involved in legal action regarding the
enforcement of the Restrictive Covenants and if the Company prevails in such
legal action, the Company will be entitled, in addition to any other remedy, to
recover from Executive its reasonable costs and attorneys’ fees incurred in
enforcing such covenants. The Company’s ability to enforce its rights under the
Restrictive Covenants or applicable law against Executive shall not be impaired
in any way by the existence of a claim or cause of action on the part of
Executive based on, or arising out of, this Agreement or any other event or
transaction.

 

 

 

 

Change of Control Agreement

Page 14

 

 

(ii)         Severability and Modification of Covenants. Executive acknowledges
and agrees that each of the Restrictive Covenants is reasonable and valid in
time and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants be held invalid, void,
or unenforceable, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of this
Agreement or such Restrictive Covenant. If any of the provisions of the
Restrictive Covenants should ever be held by a court of competent jurisdiction
to exceed the scope permitted by the applicable law, such provision or
provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company’s
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of this Agreement shall
be valid and enforceable.

 

10.         Limitation of Benefits.

 

(a)          Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any benefit, payment or distribution by the
Company to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 10) (such benefits, payments or distributions are hereinafter
referred to as “Payments”) would, if paid, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then, prior to the making of any
Payments to Executive, a calculation shall be made comparing (i) the net
after-tax benefit to Executive of the Payments after payment by Executive of the
Excise Tax, to (ii) the net after-tax benefit to Executive if the Payments had
been limited to the extent necessary to avoid being subject to the Excise Tax.
If the amount calculated under (i) above is less than the amount calculated
under (ii) above, then the Payments shall be limited to the extent necessary to
avoid being subject to the Excise Tax (the “Reduced Amount”). The reduction of
the Payments due hereunder, if applicable, shall be made by first reducing cash
Payments and then, to the extent necessary, reducing those Payments having the
next highest ratio of Parachute Value to actual present value of such Payments
as of the date of the change of control, as determined by the Determination Firm
(as defined in Section 10(b) below). For purposes of this Section 10, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. For
purposes of this Section 10, the “Parachute Value” of a Payment means the
present value as of the date of the change of control of the portion of such
Payment that constitutes a “parachute payment” under Section 280G(b)(2) of the
Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.         

 

 

 

 

Change of Control Agreement

Page 15

 

(b)          All determinations required to be made under this Section 10,
including whether an Excise Tax would otherwise be imposed, whether the Payments
shall be reduced, the amount of the Reduced Amount, and the assumptions to be
used in arriving at such determinations, shall be made by an independent,
nationally recognized accounting firm or compensation consulting firm mutually
acceptable to the Company and Executive (the “Determination Firm”) which shall
provide detailed supporting calculations both to the Company and Executive
within 15 business days of the receipt of notice from Executive that a Payment
is due to be made, or such earlier time as is requested by the Company. All fees
and expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments hereunder will have been unnecessarily
limited by this Section 10 (“Underpayment”), consistent with the calculations
required to be made hereunder. The Determination Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive, but no later
than March 15 of the year after the year in which the Underpayment is determined
to exist, which is when the legally binding right to such Underpayment arises.

 

11.Successors.

 

(a)          This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.

 

(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)          The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

12.Miscellaneous.

 

(a)          Waiver. Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.

 

(b)          Severability. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

 

 

 

 

Change of Control Agreement

Page 16

 

(c)          Status Prior to Effective Date. Executive and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between Executive and the Company, the employment of Executive by the
Company is “at will” and, subject to Section 1(a) hereof, prior to the Effective
Date, Executive’s employment may be terminated by either Executive or the
Company at any time prior to the Effective Date, in which case Executive shall
have no further rights under this Agreement. However, absent termination of
employment of Executive, this Agreement may not be terminated by the Company
during the Change of Control Period and before the Effective Date.

 

(d)          Governing Law. Except to the extent preempted by federal law, and
without regard to conflict of laws principles, the laws of the State of Florida
shall govern this Agreement in all respects, whether as to its validity,
construction, capacity, performance or otherwise.

 

(e)          Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or three days after mailing if mailed, first class,
certified mail, postage prepaid:

 

  To the Company: Seacoast Banking Corporation of Florida     815 Colorado
Avenue     Stuart, Florida  34994   Attention: Chief Executive Officer        
To Executive: [Address]

 

Any party may change the address to which notices, requests, demands and other
com-munications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

(f)          Amendments and Modifications. This Agreement may be amended or
modified only by a writing signed by both parties hereto, which makes specific
reference to this Agreement.

 

(g)          Entire Agreement. Except as provided herein, this Agreement
contains the entire agreement between the Company and Executive with respect to
the subject matter hereof and, from and after the date of this Agreement, this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.

 

13.Code Section 409A.

 

(a)          General. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Executive as a
result of the application of Section 409A of the Code.

 

 

 

 

Change of Control Agreement

Page 17

 

 

(b)          Definitional Restrictions. Notwithstanding anything in this
Agreement to the contrary, to the extent that any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable hereunder, or a different form of payment of such Non-Exempt
Deferred Compensation would be effected, by reason of a Change in Control or
Executive’s Disability or termination of employment, such Non-Exempt Deferred
Compensation will not be payable or distributable to Executive, and/or such
different form of payment will not be effected, by reason of such circumstance
unless the circumstances giving rise to such Change in Control, Disability or
termination of employment, as the case may be, meet any description or
definition of “change in control event”, “disability” or “separation from
service”, as the case may be, in Section 409A of the Code and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition). This provision does not affect the dollar
amount or prohibit the vesting of any Non-Exempt Deferred Compensation upon a
Change in Control, Disability or termination of employment, however defined. If
this provision prevents the payment or distribution of any Non-Exempt Deferred
Compensation, or the application of a different form of payment, such payment or
distribution shall be made at the time and in the form that would have applied
absent the non-409A-conforming event.

 

(c)          Six-Month Delay in Certain Circumstances. Notwithstanding anything
in this Agreement to the contrary, if any amount or benefit that would
constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Agreement by reason of Executive’s separation from
service during a period in which he is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Company under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes): (i) the
amount of such Non-Exempt Deferred Compensation that would otherwise be payable
during the six-month period immediately following Executive’s separation from
service will be accumulated through and paid or provided on the first day of the
seventh month following Executive’s separation from service (or, if Executive
dies during such period, within 30 days after Executive’s death) (in either
case, the “Required Delay Period”); and (ii) the normal payment or distribution
schedule for any remaining payments or distributions will resume at the end of
the Required Delay Period. For purposes of this Agreement, the term “Specified
Employee” has the meaning given such term in Code Section 409A and the final
regulations thereunder.

 

(d)          Treatment of Installment Payments. Each payment of termination
benefits under Section 5 of this Agreement shall be considered a separate
payment, as described in Treas. Reg. Section 1.409A-2(b)(2), for purposes of
Section 409A of the Code.

 

(e)          Timing of Release of Claims. Whenever in this Agreement a payment
or benefit is conditioned on Executive’s execution of a separation agreement
including a release of claims, such separation agreement including the release
must be executed and all revocation periods shall have expired within 60 days
after the date of termination or resignation; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, then, subject to Section 13(c) above, such payment or
benefit (including any installment payments) that would have otherwise been
payable during such 60-day period shall be accumulated and paid on the 60th day
after the date of termination or resignation provided such separation agreement
including the release shall have been executed and such revocation periods shall
have expired. If such payment or benefit is exempt from Section 409A of the
Code, the Company may elect to make or commence payment at any time during such
60-day period.

 

 

 

 

Change of Control Agreement

Page 18

 

(f)          Timing of Reimbursements and In-kind Benefits. If Executive is
entitled to be paid or reimbursed for any taxable expenses under Sections
3(b)(v) and (vi) or Section 5(a)(ii), and such payments or reimbursements are
includible in Executive’s federal gross taxable income, the amount of such
expenses reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. No right of Executive to reimbursement of
expenses under Sections 3(b)(v) and (vi) or Section 5(a)(ii) shall be subject to
liquidation or exchange for another benefit.

 

(g)          Permitted Acceleration. The Company shall have the sole authority
to make any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to Executive of deferred amounts, provided that such distribution
meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Change in Control Employment Agreement as of the date first above written.

 

  Seacoast Banking Corporation of Florida         By:       Dennis S. Hudson,
III   Title:   Chairman

 

  EXECUTIVE:            

 

 

 

 